223 Md. 243 (1960)
164 A.2d 287
WALKER
v.
STATE
[No. 11, September Term, 1960.]
Court of Appeals of Maryland.
Decided October 14, 1960.
The cause was argued before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
Submitted on brief by Robert B. Watts, with whom were Brown, Allen & Watts on the brief, for appellant.
*244 Robert C. Murphy, Special Assistant Attorney General, with whom were C. Ferdinand Sybert, Attorney General, Saul A. Harris and Charles E. Moylan, Jr., State's Attorney and Assistant State's Attorney, respectively, of Baltimore City, on the brief, for appellee.
PER CURIAM:
The appellant, convicted of robbery with a deadly weapon, contends that the State did not prove its case. We find no merit in the contention. The appellant was identified at the trial by the manager of the store and a clerk, who were present at the time of the robbery, and both identified him previously at a police line-up. Wrist watches, taken from the store, were found in his residence and upon his person, as well as currency and a bag containing 691 pennies. Estelle Jackson, who lived with the accused, testified that he and another man came into the apartment with a number of wrist watches, which she identified. The trial judge was not required to believe the testimony of the defendant's witnesses, who attempted to account for his whereabouts on the night of the robbery, or the defendant's attempt to account for his possession of the stolen watches. Questions of credibility are for the trier of the facts.
Judgment affirmed.